423 P.2d 838 (1967)
Clifford Richard NEIGHBORS, Plaintiff in Error,
v.
The PEOPLE of the State of Colorado, Defendant in Error.
No. 22033.
Supreme Court of Colorado, In Department.
February 14, 1967.
John G. Field, Denver, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., George E. De-Roos, Asst. Atty. Gen., Denver, for defendant in error.
MOORE, Chief Justice.
Clifford Richard Neighbors was convicted of the crime of aggravated robbery as defined by C.R.S.1963, 40-5-1(2) (b). He was sentenced to a term of from thirty-five years to life imprisonment in the state penitentiary.
The single question presented as ground for reversal on this writ of error is: Whether there was sufficient evidence to support the verdict of the jury and the judgment entered thereon.
We have read the transcript of the evidence and the briefs filed by counsel, and have heard the oral arguments of attorneys for the defendant and for the people. The following language to be found in Wolfe v. People, 90 Colo. 102, 6 P.2d 927, and quoted with approval in Falcon v. People, 143 Colo. 173, 352 P.2d 310, is applicable to the instant action:
"Ordinarily, it is for the jury to determine what inference shall be drawn from facts proven, and whether, as here, the defendant's guilt shall be inferred from the evidence. 4 Elliott on Evidence [p. 288] § 3009. If the inference of guilt fairly flows from the evidence, we cannot say, *839 as a matter of law, that the jury should not have adopted the view it did. * * *"
The judgment is affirmed.
McWILLIAMS, PRINGLE and HODGES, JJ., concur.